In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Lynaugh, J.), dated November 1, 2010, which, after a hearing, granted the father’s petition to modify an order of custody and visitation of the same court, dated April 12, 2007, by awarding him sole custody of the subject child.
Ordered that the order dated November 1, 2010, is affirmed, without costs or disbursements.
The evidence established that the mother engaged in a course of conduct which intentionally interfered with the relationship between the child and the father. Such action is “so inconsistent with the best interests of the child as to per se raise a strong probability that the offending party is unfit to act as custodial parent” (Matter of Chebuske v Burnhard-Vogt, 284 AD2d 456, 458 [2001]). Thus, the Family Court’s determination awarding custody to the father has a sound and substantial basis in the record (see Matter of Lichtenfeld v Lichtenfeld, 41 AD3d 849, 850 [2007]; Matter of Carl J.B. v Dorothy T., 186 AD2d 736 [1992]). Mastro, A.P.J., Balkin, Sgroi and Cohen, JJ., concur.